DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on August 30, 2021 has been entered.
The amendment of claims 1-3 has been acknowledged.
In view of the amendment, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

Response to Arguments
Applicant's arguments filed on August 30, 2021, with respect to the 35 U.S.C. 112(b) rejections, have been fully considered but they are not persuasive.
Applicant’s Representative submits that a straight line connected by two points has only one direction, and therefore the limitation “a direction of a straight line connecting two predetermined points” is not indefinite.
The examiner respectfully disagrees. A straight line connected by two points has two directions (one direction going towards the first point and the other going in the opposite 
Furthermore, Applicant’s Representative submits that the claims have been amended to overcome the rest of the 35 U.S.C. 112(b) rejections, but not all of the 112(b) issues have been addressed and therefore the claims still contain indefinite claim language. Refer to the 35 U.S.C. 112(b) rejections below for more details.

Applicant's arguments filed on August 30, 2021, with respect to the 35 U.S.C. 103 rejections, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 112
Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a direction of a straight line connecting two predetermined points” in lines 3-4. The limitation renders the claim indefinite because a straight line connected by two points have two directions at each point. It is not clear which direction is being estimated. For the purpose of further examination, the limitation has been interpreted as “an angle of a straight line connecting two predetermined points.”
Claim 1 further recites the limitation “a predetermined number of the points” in lines 5-6. The limitation renders the claim indefinite because it is unclear whether a predetermined number is chosen from all or some of the plurality of points recited earlier in the claim (see line 
Claim 1 further recites the limitation “a captured image” in line 6. The limitation renders the claim indefinite because it is not clear whether the limitation corresponds to the captured image recited earlier in the claim (see line 4) or a new/different captured image. For the purpose of further examination, the limitation has been interpreted as “the captured image.”
Claims 2 and 5 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.
In addition to the same indefinite limitations repeated from claim 1, claim 2 further recites the limitation “the parking section” in line 7. The limitation renders the claim indefinite because it is unclear whether this parking section corresponds to the earlier recited quadrangular parking section or a new/different parking section. For the purpose of further examination, the limitation has been interpreted as “the quadrangular parking section.”
Claim 3 recites the limitation “a same parking section.” The limitation renders the claim indefinite because it is not clear whether this section corresponds to the quadrangular parking section recited earlier in the claim, or a new/different parking section. For the purpose of further examination, the limitation has been interpreted as “a same quadrangular parking section.”
Claim 3 further recites the limitation “the straight line” in lines 18 and 19. The limitation renders the claim indefinite because it is unclear whether this straight corresponds to the straight line connecting the two predetermined points (recited in claim 1 and 3) or the straight line connecting the first point and the second point (recited in claim 3). Claim 3 does not specify that the two predetermine points have to be the first point and the second point (among first to fourth points) and therefore it is unclear which straight line is being referred to. For the purpose of further examination, the limitation has been interpreted as “the straight line connecting the first point and the second point.”
Claim 4 depends from claim 3 and therefore inherit all of the deficiencies of claim 3 discussed above.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2019/0392229 A1), in view of Sert et al. (US 2020/0090516 A1), and further in view of Yoon et al. (US 2017/0096167 A1), hereinafter referred to as Yamamoto, Sert, and Yoon, respectively.
Regarding claim 1, Yamamoto teaches a specific area detection device that detects a specific area in an imaging area based on a captured image (Yamamoto ¶0005: a parking space recognition apparatus includes an image acquisition part, a detection setter, a detection area specifying part and a parking space detector”), the specific area detection device comprising: 
a processor configured to implement (Yamamoto ¶0284: “may be realized by a dedicated circuit or a general-purpose processor. After manufacturing the LSI, the FPGA or a configurable processor may be used”; Yamamoto ¶0285: “Each functional block process of the above each embodiment is partially or completely performed by a central processing unit (CPU) in a computer. The program for performing each process is stored in a storage device, such as a hard disk or a ROM, and is read from the ROM to the RAM and executed”)
an estimation unit configured to estimate a plurality of points and a direction of a straight line connecting two predetermined points among the plurality of points from a captured image (Yamamoto ¶0055: “The parking compartment recognition apparatus 1 uses a parking reference position and a starting point of the border line B as parameters to show a position of the parking compartment L. The starting point of one border line B is an end point of two end points of one border line B which is close to the traveling road A”; Yamamoto ¶0123-¶0124: “The border-line detector 211 generates an edge line by connecting edge points that have been Yamamoto Fig. 14 & ¶0126: “a positive edge line CP1 is generated by connecting positive edge points PE1 to PE4. Similarly, positive edge lines CP2 and CP3 are generated”; Yamamoto ¶0227: “When the vehicle 9 is moving backward within the parking compartment La, one of the two border lines of the parking compartment La extending in a long-side direction is captured by the left side camera 3L and the other is captured by the right side camera 3R”); and 
a detection unit configured to detect the specific area (Yamamoto Abstract: “The parking space recognition apparatus recognizes a parking space by using images generated by four cameras to be mounted on a vehicle”),
wherein the specific area is a parking area (Yamamoto Abstract: “To provide a parking space recognition apparatus that can reduce a processing load for detecting the parking space”).
However, Yamamoto does not appear to explicitly teach using a learning model created by learning about a specific area defined by a predetermined number of the points in an imaging area using a previously captured image for learning and classifying the plurality of points for each specific area based on the direction of the straight line connecting the two predetermined points, wherein the direction of the straight line connecting the two predetermined points is different than a line demarcating the parking area in the captured image.
Pertaining to the same field of endeavor, Sert using a learning model created by learning about a specific area defined by a predetermined number of the points in an imaging area using a previously captured image for learning and classifying the plurality of points for each specific area based on the direction of the straight line connecting the two predetermined points (Sert ¶0035: “vehicle parking availability map systems and methods that utilize real-time and historical vehicle camera data to identify, predict, and locate open parking spaces for a user via Sert Fig. 4 & ¶0042: “90-degree counter-clockwise rotation of the vector 12 points to the associated parking space in the ground plane, for example, thereby providing a formally defined convention with vector classification encoding [0, 1, 0, . . . , 0] or vector regression encoding [xstart,ystart,xend,yend], [xcenter,ycenter,l,θ], or [xcenter,ycenter,l,sin θ,cos θ]”; Sert ¶0045: “the network 30 of the present disclosure used to detect and identify parking spaces 14 (FIG. 2) from standard camera or sensor images 10 and generate vectors 12 can, broadly to narrowly, be classified as an artificial intelligence (AI) network, a machine learning (ML) network, a deep learning (DL) network, a DNN, a convolutional neural network (CNN), etc.”; Sert ¶0048: “During training of the network 30, the anchor vectors 38 are assigned positive (activated) or negative (deactivated) status based on their similarity score with ground truth vectors derived from annotation”; 
Yamamoto and Sert are considered to be analogous art because they are directed to image processing methods and systems for detecting parking spaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking space recognition apparatus using a model to classify the detected points (as taught by Yamamoto) to use a learning model (as taught by Sert) because the combination can identify and/or predict the open parking spaces automatically using real-time and historical data (Sert ¶0005 & ¶0035).
However, Yamamoto, in view of Sert, does not appear to explicitly teach that the direction of the straight line connecting the two predetermined points is different than a line demarcating the parking area in the captured image.
Pertaining to the same field of endeavor, Yoon teaches the direction of the straight line connecting the two predetermined points is different than a line demarcating the parking area in the captured image (Yoon Fig. 5 & ¶0075: “(Xs, Ys) is the center of a rear axle at an initial stop position, and (Xt, Yt) is the center of a rear axle at an initial movement position P2. (Xc, Yc) is a point at a straight line (x=Rm) connecting the center of the rear axle at the initial movement 
Yamamoto, in view of Sert, and Yoon are considered to be analogous art because they are directed to image processing methods and systems for detecting parking spaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking space recognition apparatus using a model to classify the detected points (as taught by Yamamoto, in view of Sert) to use a straight line different from parking space (as taught by Yoon) because the combination allows the driver to park the vehicle in the target parking slot at single full turn steering (Yoon ¶0075).

Regarding claim 2, Yamamoto, in view of Sert and Yoon, teaches the specific area detection device according to claim 1, wherein 
the estimation unit estimates the plurality of points and the direction of the straight line connecting the two predetermined points from a captured image using a second learning model created by learning about a quadrangular parking section defined by four corner points as the specific area (Yamamoto Fig. 14, ¶0123-¶0124, ¶0126; Sert ¶0042, ¶0045, ¶0048 discussed above; further see Yoon ¶0104: “A shape of the point marker is not limited to a circular shape and may be implemented to have various shapes such as a quadrangular or triangular shape”), and 
the detection unit detects the parking section by classifying the plurality of points for each parking section based on the direction (Yoon Fig. 5 & ¶0075 discussed above).

Regarding claim 5, Yamamoto, in view of Sert and Yoon, teaches the specific area detection device according to claim 2, further comprising: a display control unit configured to cause the parking section detected by the detection unit to be displayed on a display unit Yamamoto ¶0040: “The parking compartment recognition apparatus 1 outputs the generated video data to the display 4”; Yamamoto ¶0069: “When the vehicle 9 moves backward, the display controller 16 generates a parking assistance image including the rear frame 31B, and outputs the generated parking assistance image to the display 4”).

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record (Yamamoto, in view of Sert, Yoon, and Song [U.S. Patent No. 10,867,192 B1]), teaches the specific area detection device according to claim 2, wherein the estimation unit is configured to 
when estimating the plurality of points, estimate the plurality of points with each of the plurality of points classified into any of four kinds of points including a first point, a second point, a third point, and a fourth point in a predetermined rotation direction based on a direction of vehicle approach toward the parking section (Yamamoto Figs. 6 & 14-15; Yamamoto ¶0065: “The detection setter 12 selects two cameras to be used for detecting the parking compartment L from the cameras 3 based on a traveling state of the vehicle 9”; Yamamoto ¶0126: “a positive edge line CP1 is generated by connecting positive edge points PE1 to PE4”; Yamamoto ¶0300: “the detection setter selects the cameras to be used based on a rotation angle of a steering wheel of the vehicle or an angle of a steered wheel of the vehicle”), and 
when estimating the direction of the straight line connecting the two predetermined points, estimate a direction of a straight line connecting the first point and the second point which are estimated to belong to the same parking section (Yamamoto Fig. 14 & ¶0126: “a 
the detection unit is configured to 
classify the plurality of points for each parking section based on the direction (Yamamoto ¶0055,  ¶0123-¶0124,  Fig. 14 & ¶0126, ¶0227 and Yoon Fig. 5 & ¶0075 discussed above).
The prior art of record further teaches searching for a combination of the first and second points with the minimum cost using a cost matrix corresponding to a bipartite graph of a plurality of the first points and a plurality of the second points (Song col. 4 line 63-col. 5 line 8: “entrance point and free-space are semantically predicted. To generate parking space instance, the entrance points are clustered and assigned a label. As parking spaces have two entrance points and the shape of the parking space is confined by certain rules, a cost function for Hungarian algorithm, i.e. Kuhn-Munkres algorithm, is utilized to find the optimal match among the entrance points. The Hungarian algorithm provides maximum-weight matchings in bipartite graphs and provides a solution to the assignment problem in polynomial time. Among the potential parking spaces, a percentage of free-space is utilized within potential parking spots as an indicator as to whether this is an available parking spot”).
However, the prior art, alone or in combination, does not appear to teach or suggest that when a predetermined first point and a predetermined second point are selected, the device calculates a cost based on three points including the predetermined first point, the predetermined second point, and an intersection point of a perpendicular line drawn from the predetermined second point with respect to the straight line indicating the direction estimated in relation to the predetermined first point and the straight line.

Regarding claim 4, the prior art of record teaches that the detection unit searches for the combination of the first point and the second point with the minimum cost by applying a Hungarian method to the cost matrix (Song col. 5 lines 38-50: “A distance based cost function is utilized for the Hungarian algorithm. If a newly detected spot matches a transformed old parking space, the new detection location is used to update the parking space. Otherwise this would be considered as a new parking space. The general framework for tracking is shown in FIG. 6”). 
However, the claim 4 is dependent on claim 3, and therefore is objected to for the same reason as applied to claim 3 discussed above.

Note that the examiner’s statement of reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 U.S.C. 112(b) issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667